DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 1, recites “lump” and should recite “pump”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6, line 1, recites “a second temperature sensor”.  However, there is no first temperature sensor claimed, thus it is unclear how there can be “a second temperature sensor”.  Claim 4 line 1, recites “a first temperature sensor”, however claim 6 does not depend from claim 4.  For purposes of examination “a second temperature sensor” will be considered - - a first temperature sensor - - .

	Claim 11, line 1, recites “a third control valve”.  However, in since the control valve of claim 8, which claim 11 depends, is considered a first control valve, the “third control valve” of claim 11 will be considered - - a second control valve - - .
	Claim 12, line 1, recites “the third control valve”.  However, in since the control valve of claim 11, which claim 12 depends, is considered a second control valve, the “third control valve” of claim 12 will be considered - - the second control valve - - .
	Claims 9-12 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0168569) in view of Zhou (US 2010/0025006).
	Per claim 1, Lee teaches an autonomous driving system for autonomously driving an autonomous driving vehicle (ADV) (figure 6), the system comprising: 
one or more processors (110); a perception module executed by the processors to perceive a driving environment surrounding the ADV (i.e. there is necessarily a “perception module” associated with the “Autonomous system”); and a planning module executed by the processors to plan a path based on perception data of the driving environment to navigate through the driving environment ((i.e. there is necessarily a “planning module” associated with the “Autonomous system”), wherein the processors (110) are mounted (i.e. the “Autonmous system” is necessarily mounted to the vehicle) to a processor heat transfer system (i.e. the processors are necessarily “mounted” to a processor heat transfer system to transfer heat between the processor and the coolant) coupled to a vehicle cooling system (i.e. fluid circulation system as shown in figure 6 of Lee) of the ADV, the vehicle cooling system having a first radiator (319) and a first coolant distribution loop (loop passing through 350) coupled to a vehicle engine (350) of the ADV to provide liquid cooling to the vehicle engine, and wherein the processor heat transfer system is coupled to the first radiator (319) via a second coolant distribution loop (loop passing through 110) to receive a portion of the coolant from the first radiator to extract heat from the  processor heat transfer system  but fails to explicitly teach using cold plates as the processor heat transfer system.

	When the cold plate of Zhou is combined with the processors mounted to the heat transfer system coupled to the vehicle cooling system and the heat transfer system coupled to the first radiator via the second coolant distribution loop receiving the portion of the coolant from the first radiator to extract heat from the heat transfer system of Lee, the result is wherein the processors are mounted on one or more cold plates coupled to a vehicle cooling system of the ADV, and wherein the cold plates are coupled to the first radiator via a second coolant distribution loop to receive a portion of the coolant from the first radiator to extract heat from the cold plates, as claimed.
	Per claim 2, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lee, as modified, teaches wherein the second coolant distribution loop comprises: a coolant supply line (line from 319 to 110) coupled to an outlet port of the first radiator to receive the coolant and to distribute the coolant to the processor heat transfer system; and a coolant return line (line exiting 110 and connecting to 319) coupled to an inlet port of the first radiator to return the coolant carrying the heat exchanged from the processor heat transfer system back to the first radiator (319) and further teaches the cold plate (115 of Zhou).  

	Per claim 3, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Lee, as modified, teaches a first control valve (324) coupled between the coolant supply line of the second coolant distribution loop and the outlet port of the first radiator to control an amount of coolant flowing from the first radiator to the second coolant distribution loop (para. 0045 of Lee).  
	Per claim 4, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Lee, as modified, teaches a first temperature sensor (423) disposed on the second coolant distribution loop to sense a liquid temperature of the coolant flowing within the second coolant distribution loop (para. 0047), and wherein the first control valve (324 is configured to control a liquid flow rate of the coolant in the second liquid distribution loop based on the liquid temperature sensed by the first temperature sensor (“The second valve 324 make the coolant selectively flow toward the vehicle power heat source part 350 and the first coolant line 424” para. 0045 of Lee) (to clarify, 423 controls the “basis of decision to control 
	Per claim 5, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lee, as modified, a heater (422) coupled to the second liquid distribution loop to form a heating loop, wherein the heating loop is configured to receive a portion of the coolant, to warm up the coolant, and to inject the warm coolant back to the second liquid distribution loop to warm up the processor heat transfer system (para. 0046 of Lee) and further teaches the cold plate (115 of Zhou).
	When the Zhou cold plate is combined with the heater coupled to the second liquid distribution loop to form the heating loop, wherein the heating loop is configured to receive the portion of the coolant, to warm up the coolant, and to inject the warm coolant back to the second liquid distribution loop to warm up the processor heat transfer system, the result is a heater coupled to the second liquid distribution loop to form a heating loop, wherein the heating loop is configured to receive a portion of the coolant, to warm up the coolant, and to inject the warm coolant back to the second liquid distribution loop to warm up the cold plate, as claimed.
	Per claim 7, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Lee, as modified, teaches a liquid pump (419) disposed on the heating loop to circulate the coolant within the heating loop.  
Per claim 8, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Lee, as modified, teaches a first control valve (370) configured to direct the coolant received from the first radiator and/or the heater to the processor heat transfer system, and wherein Atty. Docket No.: 209922.0467.5 (P431) 24the first control valve is a 3-way control valve (see figure 6), which can at least partially couple the processor heat transfer system to an outlet port of the first radiator (319) and/or the heater, and further teaches the cold plate (115 of Zhou).
	  When the Zhou cold plate is combined with first control valve configured to direct the coolant received from the first radiator and/or the heater to the processor heat transfer system, and wherein Atty. Docket No.: 209922.0467.5 (P431) 24the first control valve is the 3-way control valve, which can at least partially couple the processor heat transfer system to the outlet port of the first radiator and/or the heater, the result is a first control valve configured to direct the coolant received from the first radiator and/or the heater to the cold plates, and wherein Atty. Docket No.: 209922.0467.5 (P431) 24the first control valve is a 3-way control valve, which can at least partially couple the cold plates to an outlet port of the first radiator and/or the heater, as claimed.
	Claim 13 recites similar limitations as claim 1 and is rejected in a similar manner.
	Claim 14 recites similar limitations as claim 1 and is rejected in a similar manner.
	Claim 15 recites similar limitations as claim 3 and is rejected in a similar manner.
	Claim 16 recites similar limitations as claim 4 and is rejected in a similar manner.
	Claim 17 recites similar limitations as claim 1 and is rejected in a similar manner.	 Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device 
	Claim 18 recites similar limitations as claim 1 and is rejected in a similar manner.	 Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Claim 19 recites similar limitations as claim 2 and is rejected in a similar manner.	 Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Claim 20 recites similar limitations as claim 4 and is rejected in a similar manner.	 Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed .
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0168569) in view of Zhou (US 2010/0025006) as applied to the claims above and further in view of  Lee et al. (US 2021/0221199).
	Per claims 9-12, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 8.  Further, Lee, as modified, teaches first radiator (319 of Lee), the first valve (370) and the cold plate (115 of Zhou) but fails to explicitly teach a second radiator coupled to the cold plates to form a backup cooling loop to provide liquid cooling to the cold plates when the first radiator is unavailable (claim 9), wherein an inlet port of the second radiator is coupled to outlet ports of the cold plates, wherein an outlet port of the second radiator is coupled to inlet ports of cold plates (claim 10), a second control valve coupled to outlet ports of the cold plates and the inlet port of the second radiator to direct the coolant from the cold plates the second radiator (claim 11), wherein the second control valve is a 3-way valve, which can at least partially divert the coolant received from the cold plates to the heater or the second radiator (claim 12).
	However, Lee ‘199 teaches an autonomous driving system including a second radiator (416) coupled to a processor heat transfer system (110 of Lee ‘199) to form a backup cooling loop providing liquid cooling to the processor heat transfer system when a first radiator is unavailable (para. 0040-0041) (i.e. to clarify, system 400, in which 416 is a part of, is a “stand-alone system”, para. 0040, and thus is a backup cooling system providing liquid cooling when a first radiator is unavailable) (claim 9), wherein an inlet port of the second radiator (416) is coupled to outlet ports of the processor heat transfer 
wherein the second control valve (420) is a 3-way valve, which can at least partially divert the coolant received from the processor heat transfer system to the heater or the second radiator (see figure 5 of Lee ‘199) (claim 12) for minimizing power consumption of the system (para. 0026 of Lee ‘199).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second radiator coupled to a processor heat transfer system to form a backup cooling loop providing liquid cooling to the processor heat transfer system when a first radiator is unavailable (claim 9), wherein an inlet port of the second radiator is coupled to outlet ports of the processor heat transfer system, wherein an outlet port of the second radiator is coupled to inlet ports of the processor heat transfer system (claim 10),
a second control valve coupled to outlet ports of the processor heat transfer system and the inlet port of the second radiator to direct the coolant from the processor heat transfer system the second radiator (claim 11), and wherein the second control valve is a 3-way valve, which can at least partially divert the coolant received from the processor heat transfer system to the heater or the second radiator (claim 12), as taught by Lee ‘199 in the invention of Lee, as modified, in order to advantageously minimize power consumption of the system (para. 0026 of Lee ‘199).

wherein the second control valve is a 3-way valve, which can at least partially divert the coolant received from the cold plates to the heater or the second radiator (claim 12), as claimed.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gutowski et al. (US 2020/0317019) teaches a cooling system for a vehicle that circulates a coolant.
Porras et al. (US 9,631,547) teaches a cooling system for a vehicle that circulates a coolant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763